DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder et al. (GB 2549507) in view of Gharpure (US 2015/0192046).
With regard to claim 1:
Snyder discloses a flowhood assembly for treatment of an exhaust gas with a treatment fluid, the assembly including:
a flowhood (18) (Fig. 1),

a mount (30) (Fig. 1) for mounting the injector on the flowhood (see par. [0015]); the flowhood including an exhaust flowpath and
a connection portion opening into the exhaust flowpath (24), the connection portion defining a connection axis (see Fig. 2); the injector including:
a nozzle (not shown), the nozzle having an outlet end and defining an injection axis (F) of the injector, a treatment fluid port connectable to a supply (not shown) of treatment fluid to conduct the treatment fluid to the nozzle (see par. [0015]), and

    PNG
    media_image1.png
    396
    645
    media_image1.png
    Greyscale


the injector being arranged in use to inject the treatment fluid from the outlet end of the nozzle along the injection axis(F) into the exhaust flowpath (see Fig. 2);
the flowhood having a normal use position defined by a predefined angle of the connection axis relative to a nominal horizontal plane (see Fig. 2);

the mount (30) being fixable to the connection portion of the flowhood (18) (Figs. 1, 2) in any of a plurality of alternative connected positions of the mount defined by rotation of the flowhood about the connection axis relative to the mount in the normal use position of the flowhood and the design orientation of the mount (see Figs. 1, 2);

    PNG
    media_image2.png
    346
    624
    media_image2.png
    Greyscale


the injector (14) being fixable to the mount in any of a plurality of alternative mounted positions of the injector, said alternative mounted positions being defined by rotation of the injector (14) with respect to the mount about the injection axis (F) (Fig. 2) through a range of second rotational positions angularly intermediate said alternative mounted positions; wherein the injector is not fixable to the mount in said second rotational positions; and

However, Snyder fails to disclose one or more coolant ports connectable to a supply of liquid coolant for cooling the injector in use, and at least one said coolant port is arranged above a horizontal plane passing through the injection axis at the outlet end of the nozzle.
Gharpure teaches one or more coolant ports (34,36) (Fig. 3) connectable to a supply of liquid coolant (coolant reservoir) (28) (Fig. 1) for cooling the injector in use(see par. [0018]), and at least one said coolant port is arranged above a horizontal plane passing through the injection axis at the outlet end of the nozzle (see Fig. 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Snyder by using one or more coolant ports connectable to a supply of liquid coolant for cooling the injector in use, and at least one said coolant port is arranged above a horizontal plane passing through the injection axis at the outlet end of the nozzle as taught by Gharpure for increasing the cooling efficiency for the injector during engine shutdown.





Snyder discloses the flowhood assembly according to claim 1, Snyder further discloses wherein the connection axis is arranged in said nominal horizontal plane (M) in the normal use position of the flowhood (see Fig. 2).

With regards to claim 3:
The modified Snyder discloses the flowhood assembly according to claim 1, wherein in each of said alternative mounted positions of the injector, when the mount is fixed to the connection portion in the design orientation of the mount and the normal use position of the flowhood and in any of said alternative connected positions of the mount, the injection axis (F) (Fig. 2) is inclined at an angle (A) from 4° to 6° downwardly away from the injector relative to the nominal horizontal plane (M) (Fig. 2).

With regards to claim 4.     
The modified Snyder discloses the flowhood assembly according to claim 1, Snyder further discloses wherein the flowhood includes a deflector (46) arranged in the exhaust flowpath (24) to deflect a portion of the exhaust gas to impinge on the nozzle in use in each of said alternative connected positions of the mount and each of said alternative mounted positions of the injector (see Fig. 2).

With regards to claim 5. 
The modified Snyder discloses the flowhood assembly according to claim 4, Snyder further discloses wherein a surface of the mount (30) proximate the nozzle is 

With regards to claim 6:
The modified Snyder discloses the flowhood assembly according to claim 3, Snyder further discloses wherein, the mount (30) is annular with a central opening (50), and the nozzle (14) extends through the central opening (50) in each of said alternative mounted positions of the injector (see Fig. 2).

With regards to claim 7:
The modified Snyder discloses the flowhood assembly according to claim 1, Snyder further discloses wherein the flowhood (18) (Fig. 2) comprises a pressed casing with a collar (not numbered) welded to the casing, the collar defining the connection portion, and the mount (30) is weldable to the collar (see Fig. 2)

With regards to claim 8
The modified Snyder discloses the flowhood assembly according to claim 1, Snyder further discloses  wherein the assembly includes a diesel particulate filter and a catalytic converter, the flowhood being arranged to direct the exhaust gas to flow from the diesel particulate filter into the catalytic converter (see par. [0014]),

With regards to claim 9:

providing a flowhood assembly according to claim 1; fixing the mount (30) (Fig. 1) to the flowhood in a selected one of the alternative connected positions of the mount; and then fixing the injector (nozzle 14) to the mount in a selected one of the alternative mounted positions of the injector.

With regards to claim 10: 
Snyder discloses the method according to claim 9, Snyder further discloses arranging the assembly with the flowhood in its normal use position; connecting the treatment fluid port to a supply (not shown) of treatment fluid (see par. [0015]); and then directing a flow of the exhaust gas through the exhaust flowpath of the flowhood (18) (Fig. 1), injecting the treatment fluid from the outlet end of the nozzle into the exhaust flowpath (see par. [0015]).
However, Snyder fails to disclose connecting the or each of the one or more coolant ports to a supply of liquid coolant; cooling the injector by means of the liquid coolant; and then stopping the flow of exhaust gas  through the exhaust flowpath; and then continuing to cool the injector by transferring heat from the injector to heat the liquid coolant in the injector; wherein the heated liquid coolant flows away from the injector via a respective one of said one or more coolant ports arranged above a horizontal plane passing through the injection axis at the outlet end of the nozzle; and wherein  fresh liquid coolant flows towards the injector via a respective one of said one or more coolant ports to replace said heated liquid coolant,
 connecting the or each of the one or more coolant ports (34,36) to a supply of liquid coolant; cooling the injector by means of the liquid coolant (see par. [0019]); and then stopping the flow of exhaust gas  through the exhaust flowpath; and then continuing to cool the injector by transferring heat from the injector to heat the liquid coolant in the injector (see par. [0026]); wherein the heated liquid coolant flows away from the injector via a respective one of said one or more coolant ports arranged above a horizontal plane passing through the injection axis at the outlet end of the nozzle; and wherein  fresh liquid coolant flows towards the injector via a respective one (see par. [0027, 0028])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Snyder by using one or more coolant ports connectable to a supply of liquid coolant for cooling the injector in use, and at least one said coolant port is arranged above a horizontal plane passing through the injection axis at the outlet end of the nozzle as taught by Gharpure for increasing the cooling efficiency for the injector during engine shut down.

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747